75184: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-90961: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 75184


Short Caption:STATE VS. BROWN (TAREN)Court:Supreme Court


Related Case(s):75184-COA


Lower Court Case(s):Washoe Co. - Second Judicial District - CR171851Classification:Criminal Appeal - Other - Suppression


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantThe State of NevadaAaron D. Ford
							(Attorney General/Carson City)
						Christopher J. Hicks
							(Washoe County District Attorney)
						Jennifer P. Noble
							(Washoe County District Attorney)
						


RespondentGoldy Lox


RespondentTaren Deshawn BrownJames B. Leslie
							(Washoe County Public Defender)
						Emilie B. Meyer
							(Washoe County Public Defender)
						John Reese Petty
							(Washoe County Public Defender)
						


RespondentTaren De Shawne Brown





Docket Entries


DateTypeDescriptionPending?Document


02/26/2018Filing FeeAppeal Filing fee waived.  Criminal.


02/26/2018Notice of Appeal DocumentsFiled Notice of Appeal from Grant of Motion to Suppress. Appeal docketed in the Supreme Court this day. (Filed by Washoe County DA)18-07443




02/26/2018Notice of Appeal DocumentsFiled Notice of Appeal from Grant of Motion to Suppress. Appeal docketed in the Supreme Court this day. (Submitted by Washoe Dist. Ct. Clerk)18-07446




02/26/2018MotionFiled Appellant's Emergency Motion to Stay Pending Appeal.18-07519




02/27/2018Order/ProceduralFiled Order.  Appellant has filed in this court an emergency motion to stay the district court proceedings pending resolution of the appeal.  We elect to transfer the motion to the court of appeals for resolution.  We clarify that, at this time, only appellant's motion is transferred to the court of appeals, and the transfer is for the limited purpose of resolving the motion.  This case will otherwise proceed in the supreme court until further order of this court, and all future documents not related to the motion shall be filed in this court.  In light of this order, the clerk shall transfer the motion to the court of appeals; all other documents shall remain filed in this court.   The clerk shall file this order in both this court and the court of appeals.  fn1[If the parties wish to file any additional documents related to the emergency motion for stay, such documents shall be captioned "In the Court of Appeals of the State of Nevada." Additionally, as electronic filing is not available in the court of appeals, all documents filed in that court must be filed in person, by mail or third-party commercial carrier, or, if appropriate, by deposit in the Supreme Court drop box or facsimile.]18-07625




02/27/2018Notice/OutgoingIssued Notice of Transfer to Court of Appeals.18-07631




02/27/2018Order/ProceduralFiled Order. Appellant shall have 11 days from the date of this order to file points and authorities. Respondent shall have 11 days therefore to file opposing points and authorities.18-07705




02/28/2018Notice/IncomingFiled Notice of Appearance (John Reese Petty as counsel for Respondent)18-07842




03/06/2018TranscriptFiled Notice from Court Reporter. Misty Hubert stating that the requested transcripts were delivered.  Dates of transcripts: 02/21/18 and 02/23/18.18-08757




03/12/2018Notice/IncomingFiled Notice of Appearance of Counsel (Emilie Meyer for Respondent).18-09605




03/13/2018MotionFiled Appellant's Motion to Transmit Exhibit A.18-09689




03/13/2018Other Incoming DocumentFiled Appellant's Brief in Support of Good Cause for Appeal (Points and Authorities).18-09803




03/13/2018AppendixFiled Appellant's Appendix to Points and Authorities.18-09806




03/23/2018MotionFiled Respondent's Opposition to State's Brief in Support of Good Cause for Appeal.18-11355




04/09/2018Order/ProceduralFiled Order Directing Transmission of Exhibit. The district court clerk shall have 30 days from the date of this order to transmit Exhibit A, admitted in the district court on February 21, 2018.18-13424




04/13/2018ExhibitFiled Exhibit (original). Exhibit: A (CD).


10/11/2018Order/ProceduralFiled Order Directing Supplemental Briefing.  The supplemental briefs shall comply with the type-volume limitations in NRAP 32(a)(7)(A).  The State's brief is due 11 days from the date of this order, with Brown's brief to follow 11 days from service of the State's brief.  No reply shall be filed.18-39926




10/22/2018BriefFiled Appellant's Supplemental Brief in Support of Good Cause for Appeal.18-41498




10/25/2018BriefFiled Respondent's Supplemental Brief in Opposition to State's Brief in Support of Good Cause for Appeal.18-42194




12/20/2018Opinion/DispositionalFiled Authored Opinion. "Dismissed." Fn3[In light of this opinion, we vacate the April 9, 2018 stay of trial imposed by the Nevada Court of Appeals in this matter.] Before: Pickering/Gibbons/Hardesty. Author: Hardesty, J. Majority: Hardesty/Pickering/Gibbons. 134 Nev. Adv. Opn. No. 102. NNP18-KP/MG/JH (SC)18-909619




01/14/2019RemittiturIssued Remittitur. Returned Exhibit (original). Exhibit: A (CD) this day. (SC)19-02011




01/14/2019Case Status UpdateRemittitur Issued/Case Closed. (SC)


01/28/2019RemittiturFiled Remittitur. Received by District Court Clerk on January 16, 2019. (SC)19-02011





Combined Case View